     Case 2:17-cv-01596-JAD-EJY Document 87
                                         86 Filed 07/08/20
                                                  06/30/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     Attorneys for Defendant,
 6   LongVue Mortgage Capital Inc., as trustee for WestVue NPL Trust II
 7
                                  UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     RANDOLPH DAY,                                      Case No.: 2:17-cv-01596-JAD-EJY
11
                    Plaintiff,                         Order
                                                        JOINT Granting
                                                                MOTION TO EXTEND
12                                                      DEADLINE
                                                       Joint Motion toFOR  DEFENDANTS
                                                                       Extend  Deadline TO
                                                        FILE
                                                       For    MOTION
                                                           Defendants  to TO
                                                                          FileDISBURSE
                                                                              Motion to
13   vs.                                                INJUNCTION BOND TO DEFENDANTS
                                                       Disburse Injunction Bond
14   LONGVUE MORTGAGE CAPITAL INC., as                  [FIRST REQUEST]
     trustee for WESTVUE NPL TRUST II; FIRST
15   AMERICAN SOLUTIONS, LLC, and DOES
16   I-X and ROE CORPORATIONS I-X,                               ECF No. 86
     inclusive,
17
                    Defendants.
18
19   ______________________________________

20           Plaintiff, Randolph Day (“Plaintiff”), and Defendant, LongVue Mortgage Capital Inc., as
21   trustee for WestVue NPL Trust II (“LongVue”) (collectively, the “Parties”), by and through their
22   respective counsels of record, hereby submit the following Joint Motion to extend LongVue’s
23   response deadline to file a motion to disburse the injunction bond to defendants [ECF No. 84]
24   from the current due date of July 6, 2020 to the new due date of July 20, 2020.
25
     /././
26
     /././
27
28



                                                Page 1 of 2
     Case 2:17-cv-01596-JAD-EJY Document 87
                                         86 Filed 07/08/20
                                                  06/30/20 Page 2 of 2




 1           The parties have conferred regarding this stipulation. The parties are in settlement
 2   discussions and seek this stipulation to see if they can come to a global settlement of the dispute,
 3   which includes the disbursement of the injunction bond. This is LongVue’s first request to
 4   extend time. This stipulation is made in good faith and is not for the purposes of delay.
 5   LongVue does not anticipate any further stipulations requesting an extension.
 6
     Dated this 30th day of June, 2020.                    Dated this 30th day of June, 2020.
 7
 8   WRIGHT, FINLAY & ZAK, LLP                             GARMAN TURNER GORDON LLP

 9
     /s/ Ramir M. Hernandez, Esq.                          /s/ Eric R. Olsen, Esq.
10
     Darren T. Brenner, Esq.                               Eric R. Olsen, Esq.
11   Nevada Bar No. 8386                                   Nevada Bar No. 3127
     Ramir M. Hernandez, Esq.                              Walter F. Fick
12   Nevada Bar No. 13146                                  Nevada Bar No. 14193
13   7785 W. Sahara Ave., Suite 200                        7251 Amigo Street, Suite 210
     Las Vegas, NV 89117                                   Las Vegas, NV 89119
14   Attorneys for Defendant, LongVue Mortgage             Attorneys for Plaintiff, Randolph Day
     Capital Inc., as trustee for WestVue NPL Trust
15   II
16
17
                                                          IT IS SO ORDERED:
18
19                                                        ___________________________________
                                                          ____________________________
                                                          UNITED   STATES
                                                          U.S. District     MAGISTRATE JUDGE
                                                                        Judge
20
                                                          July 8, 2020, nunc pro tunc to July 6,
21                                                        DATED:
                                                          2020     _________________________

22
23
24
25
26
27
28



                                                 Page 2 of 2
